Citation Nr: 0711598	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-39 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

Hypertension was not manifest in service or within 1 year of 
service separation and is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension may be service-connected if it is due to disease 
or injury which was incurred in or aggravated by service or 
if it was manifest to a degree of 10 percent within 1 year of 
service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In this case, 
the preponderance of the evidence is against service 
connection for hypertension.

There is no competent medical evidence of hypertension in 
service or to a degree of 10 percent within one year of 
service separation, or of a nexus between the veteran's 
currently diagnosed hypertension and any incident of service.

A private physical in December 1957 showed a blood pressure 
of 150/85, but hypertension was not diagnosed then or in 
October 1961, when the veteran's blood pressure was 160/94.  
There is a 1966 record from Dr. Ferrante showing the veteran 
being prescribed Hydropres(tm).  In March 2003, however, the 
veteran reported being treated by Dr. Ferrante between 1962 
and 1993; and in June 2003, the veteran stated that he went 
to Dr. Ferrante after a doctor told him he had high blood 
pressure and that Dr. Ferrante put him on a blood pressure 
reducing pill.

Since the evidence does not show hypertension in service, or 
manifest to a degree of 10 percent within a year of service 
discharge, service connection is not warranted.  

The Board notes that service medical records are not 
available.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991) (heightened duty to explain decision when government 
records are not available).  However, the veteran stated in 
September 2003 that he was not treated in service; and in 
February 2007, he indicated that he had no symptoms that he 
knew of during service.  Furthermore, he has not indicated 
that he was diagnosed with hypertension in service.  

There have been several lay statements concerning when 
hypertension or high blood pressure was present.  The 
veteran, for instance, stated in July 2003 that high blood 
pressure was noted as early as November 1953, and that Dr. 
Utkewicz (whose records are not available) determined that 
his blood pressure was extremely high and prescribed a blood 
pressure pill for it in May 1956.  There have also been lay 
statements indicating that hypertension was caused by 
service.  However, laypersons are not competent to render a 
diagnosis of hypertension or an opinion about its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Moreover, the 
recollection of a lay person concerning what a doctor may 
have said likewise does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995) ["the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence"].  Dr. Charlap 
in September 2003 reported that the veteran had high blood 
pressure since age 25, but he did not report a diagnosis of 
hypertension.  Moreover, it appears to be lay history merely 
being repeated by a Dr. Charlap because the veteran reported 
in March 2003 that Dr. Charlap has treated him since 1998.  
It is no more probative of service relationship than the lay 
statements considered.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In March, April, May, 
and July 2003 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
August 2004 statement of the case.  The notice preceded the 
adjudication and the veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  The veteran was notified 
of effective dates for increased ratings and degrees of 
disability in January 2007.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  While this was after the initial 
adjudication, the veteran was afforded an opportunity to 
submit evidence after this.  Moreover, the matter of Dingess 
notice timing and adequacy is inconsequential, as service 
connection has been denied.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA was informed in April 2003 that 
service medical records are unavailable, and the veteran has 
been satisfactorily assisted in submitting medical records 
and testimony.  He indicated in February 2007 that Dr. 
Utkewicz' records are unavailable.  Concerning hypertension, 
there is no competent evidence of an event, injury or disease 
in service, or of hypertension manifesting during the initial 
post-service year.  Therefore, the Board concludes that 
examination for the claimed disability is not necessary to 
decide the claim.  VA has satisfied its assistance duties.


For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for hypertension is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


